Citation Nr: 0031850	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-15 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $17,220.00.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



REMAND

The veteran had active duty from October 1968 to October 
1969.

This case arises before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 decision of the Committee on Waivers 
and Compromises (Committee) of the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO), that 
denied the above claim.

Appellate review of the veteran's claim at this time would be 
premature.  He filed his claim for pension benefits in 
February 1997, saying he had no income.  In April 1997, 
pension was approved, and the veteran was notified that 
pension amount was related to income and he should report any 
change in his income.  In December 1998, the RO confirmed 
with the Social Security Administration (SSA) that the 
veteran began receiving SSA payments in March 1997.

In the veteran's notice of disagreement and substantive 
appeal of the denial of entitlement to waiver, he made 
statements that require further development.  He stated that 
he notified VA both before and after he began receiving SSA 
payments.  He reportedly sent his SSA notification letter 
advising him of the amount of his SSA payments to VA; 
however, he did not keep a copy of his correspondence.  He 
also reportedly notified three VA employees that he was in 
receipt of SSA benefits, and was told that his VA pension 
benefits would be terminated.  Specifically, on one occasion 
he called an 800 number to speak to a VA employee.  He also 
provided the name of a male VA employee to whom he spoke.  
(This name appears to be the name of the support services 
officer who sent the May 1999 notice letter of denial of 
waiver to the veteran.)  On remand, the RO should attempt to 
locate any correspondence provided by the veteran concerning 
his SSA benefits and document his reported telephone calls to 
VA, if possible.  

In addition, the veteran reported that the financial status 
report (FSR) he completed in April 1999 was not accurate.  
Therefore, he should be provided an opportunity to submit an 
updated FSR.  

Accordingly, to secure sufficient information to permit 
appellate consideration of this claim, the case is remanded 
for the following:

1.  Attempt to locate any correspondence 
submitted by the veteran concerning his 
SSA benefits and document his reported 
telephone calls to VA, if possible.  The 
veteran provided the name of a male VA 
employee to whom he reportedly spoke (and 
it appears that the last name is the same 
as that of the individual who sent the 
May 1999 letter advising the veteran of 
denial of waiver), and stated that he 
called an 800 number.  Document all 
efforts to locate correspondence or phone 
call records in the claims file.

2.  Ask the veteran to complete a current 
FSR.  Notify him that this information is 
important to his claim.  

3.  With respect to the above 
development, reasonable efforts to 
document the actions taken should be 
made.  Also, any lack of response or 
failure to cooperate on the part of the 
veteran should be clearly documented in 
the file.

4.  Readjudicate the veteran's claim 
requesting waiver of recovery of the 
overpayment of pension benefits.  
Supporting analysis and explanation for 
the decision must be provided.  

5.  Provide the veteran a supplemental 
statement of the case which provides 
adequate notice of all actions taken by 
the agency of original jurisdiction 
subsequent to the issuance of the June 
1999 statement of the case.  The veteran 
and his representative should then be 
afforded the opportunity to reply 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 

- 4 -


